—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered March 9, 1999, convicting defendant, after a jury trial, of robbery in the first and second degrees and attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 15 years, 10 years and 10 years, respectively, unanimously affirmed.
Review of defendant’s claim that he was denied his right to *108be present at robing room discussions with prospective jurors is precluded by the lack of a record establishing his absence (see, People v Maher, 89 NY2d 318, 325; People v Hogan, 251 AD2d 43, lv denied 92 NY2d 926; People v Styles, 237 AD2d 206, lv denied 90 NY2d 864). To the extent the record permits review, it indicates that defendant was present during the robing room conferences at issue.
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Saxe, Buckley, Sullivan and Ellerin, JJ.